Citation Nr: 0120651	
Decision Date: 08/13/01    Archive Date: 08/16/01

DOCKET NO.  00-15 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of right heel surgery.  

2.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of left heel surgery.  

3.  Entitlement to service connection for dizzy spells, as 
secondary to the service-connected bilateral heel disability.  

4.  Entitlement to service connection for a bilateral leg 
disability, as secondary to the service-connected bilateral 
heel disability.  

5.  Entitlement to service connection for a back disability, 
as secondary to the service-connected bilateral heel 
disability.  






REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1952 to 
February 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of October 1996, May 1998, and April 1999 
rating actions by the Department of Veterans Affairs (VA) 
Regional Office (RO) located in St. Paul, Minnesota.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100 ; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

In a March 1999 decision, the Board granted the appellant's 
claim of entitlement to service connection for a bilateral 
heel disorder.  At that time, the Board stated that according 
to the appellant's service medical records, in June 1952, he 
was treated for huge piled on calluses.  The appellant was 
subsequently diagnosed with keratodermia of both heels and 
his calluses were pared down and treated with salicylic acid.  
Thus, the Board concluded that the appellant's current 
bilateral heel disorder, manifested by a loss of 
proprioceptive sense and complaints of pain, was incurred 
inservice.  Accordingly, as per the Board's March 1999 
decision, in an April 1999 rating action, the RO granted the 
appellant's claim for entitlement to service connection for a 
bilateral heel disability.  At that time, the RO stated that 
the appellant's condition was to be rated analogous to 
Diagnostic Code 7804 for a tender scar.  Therefore, the RO 
assigned a 10 percent disabling rating under Diagnostic Code 
7804 for the residuals of right heel surgery.  The RO also 
assigned a 10 percent disabling rating under Diagnostic Code 
7804 for the residuals of left heel surgery.

In the instant case, the appellant contends that his current 
rating for his service-connected residuals of right heel 
surgery and his current rating for his service-connected 
residuals of left heel surgery, are not high enough for the 
amount of disability that his bilateral heel disorder causes 
him.  The appellant further maintains that he suffers from 
dizzy spells, a bilateral leg disability, and a back 
disability, all secondary to his service-connected bilateral 
heel disability.  

Private medical records from C. McGraw, M.D., of the 
Sunnybrook Medical Clinic, from September 1991 to May 1995, 
show that in September 1991, the appellant was treated after 
complaining of back pain.  At that time, x-rays of his lumbar 
and thoracic spines were interpreted as showing significant 
osteoarthritis which could have been giving him some 
problems.  The records reflect that in January 1993, the 
appellant was treated after complaining of possible anxiety 
with associated dizziness.  At that time, he was given 
medication.  The records further show that in May 1995, it 
was noted that the appellant was "status post left 
hemispheral cerebrovascular accident (CVA) and back pain 
probably secondary to an imbalance because of fairly profound 
CVA resulting in impairment of the right arm, that [was] 
paralysis of the right arm and partial hemi-paralysis of the 
right leg."  According to the records, in August 1996, the 
appellant was treated after complaining of sudden onsets of 
dizziness or vertigo that he could barely tolerate.  At that 
time, Dr. McGraw stated that the appellant seemed to have a 
loss of proprioceptive sense because of whatever surgery was 
done on his heel.  According to Dr. McGraw, that surgery made 
him lose his balance more.  

A private medical statement from D. E. Reed, M.D., dated in 
July 1995, shows that at that time, Dr. Reed indicated that 
he had recently examined the appellant and diagnosed him with 
the following: (1) temporal lobe infarct with residual 
hemiplegia and aphasia, and (2) wide spread degenerative 
disease of the cervical and lumbar spines.  Dr. Reed stated 
that the appellant's pain was coming from the degenerative 
arthritis of the spine.   

A private medical statement from J. Hardekopf, R.N., dated in 
July 1996, shows that at that time, Nurse Hardekopf stated 
that in 1955, the appellant sought treatment from Dr. 
Countryman in Grafton North Dakota for dizziness.  Nurse 
Hardekopf indicated that Dr. Countryman ordered an injection 
directly to the heart to help for the dizziness, but that the 
appellant refused the injection and one hour later the 
dizziness stopped.  Nurse Hardekopf noted that it was the 
appellant's opinion that his dizziness was caused by his 
heels, which were damaged by wearing the wrong size shoes 
while he was in the military.  

A private medical statement from C.J. Hodgson, M.D., dated in 
March 1997, shows that at that time, Dr. Hodgson indicated 
that he had recently examined the appellant at the Mayo 
Clinic.  Dr. Hodgson noted that an x-ray of the appellant's 
lumbar spine was interpreted as showing slight narrowing of 
the L3 and L4 interspaces, with degenerative changes in the 
lumbar facet joints.  Bilateral feet and ankle x-rays were 
interpreted as showing osteoporosis of the right foot and 
ankle, and were negative for the left foot and ankle.  
Following the physical examination, Dr. Hodgson diagnosed the 
appellant with the following: (1) bilateral heel pain, 
nonspecific, (2) low back pain, and (3) status post major 
left cerebral stroke.  

In June 1997, the RO received private medical statements from 
M.S. Pinzur, M.D., dated in July 1983 and October 1983.  The 
statements show that according to Dr. Pinzur, the appellant 
was a 51 year old right hemiplegic following a ruptured 
intra-cerebral aneurysm in April 1981.  Dr. Pinzur stated 
that upon examination, the appellant walked with an adynamic 
equinus deformity and with a hyperextension deformity of the 
knee.  The appellant also had an extension deformity at the 
hip which was somewhat improved with a prefabricated ankle-
foot orthosis.  It was Dr. Pinzur's opinion that the 
appellant had a significant physical deformity.  Dr. Pinzur 
noted that the appellant's lower extremity could be treated 
with several forms of treatment and that although it was 
possible that he could improve with intervention, he would, 
nevertheless, always have a significant deformity of his gait 
pattern.  

In July 1998, the RO received private medical records from 
W.J. Ford, M.D., which showed that in July 1998, the 
appellant had a magnetic resonance imaging (MRI) scan taken 
of his cervical, thoracic, and lumbar spines.  The MRI scan 
of his cervical spine was interpreted as showing canal 
stenosis from C3-4 through C6-7 due to broad-based 
uncomarginal spur changes.  There was central deformity of 
the cord, and there was also bilateral extensive foraminal 
compromise seen at the above levels.  The MRI scan of the 
thoracic and lumbar spines was interpreted as showing 
degenerative disc changes at L3-4 and L4-5 and also at L5-S1, 
with mild midline bulging of the disc at all three levels.  
There was a far lateral herniated disc at T11-12 to the 
right, with obliteration of the perineural fat due to far 
lateral herniation of the disc. 

A private medical statement from Dr. McGraw, dated in July 
1998, shows that at that time, Dr. McGraw indicated that the 
appellant had some hemangiomas in his spine at T-11 which 
could cause some of his symptoms.  Dr. McGraw noted that the 
appellant had bilateral heel pain which was severe.  
According to Dr. McGraw, some of the appellant's pain could 
be due to the T-11/12 area hemangiomas or possibly due to the 
annular tear of the disc at L5-S1 and at L4-5, with some 
lateral stenosis of the neuroforamen.  Dr. McGraw reported 
that the appellant seemed to have bilateral radicular pain.  

In August 1998, the appellant underwent a fee basis VA 
neurological examination which was conducted by a private 
physician, R.B. Harrington, M.D.  At that time, Dr. 
Harrington stated that the appellant had undergone surgery to 
his heels during service, and that following the surgery, he 
suffered from chronic bilateral heel pain.  Dr. Harrington 
indicated that in 1981, the appellant sustained a left 
cerebral infarction which left him with hemiplegia and 
sensory loss involving the right arm and leg.  Dr. Harrington 
noted that according to the appellant, his bilateral heel 
pain continued to bother him after his CVA.  Upon motor 
system examination, the appellant had significant spastic 
weakness of his right leg, and Babinski's signs were present.  
Muscle tone was tight.  Examination of the leg revealed that 
the appellant perceived pain, but that his proprioception on 
the right was essentially absent.  In regard to the question 
as to whether or not the appellant's stroke was aggravating 
his heel pain, Dr. Harrington stated that the appellant had 
lost proprioception in the right lower extremity, but had not 
lost proprioception on the left.  However, Dr. Harrington 
noted that the appellant had indicated that his heel pain was 
equal bilaterally.  Therefore, Dr. Harrington stated that it 
was difficult for him to clearly relate those conditions back 
to the appellant's service-connected heel surgery in 1952.   

In December 1999, the appellant underwent a VA examination.  
At that time, the examining physician stated that he did not 
have the appellant's claims file to review.  The examiner 
noted that the appellant had a history of a cerebrovascular 
accident with some right hemiplegia.  The cerebrovascular 
accident occurred in 1981 and was the result of a ruptured 
aneurysm.  According to the examiner, the appellant was 
wheelchair bound due to the cerebrovascular accident and 
right hemiplegia.  He had complete paralysis on his right 
side, both upper and lower extremities.  The examiner noted 
that the appellant had a history of a foot drop in his right 
foot and that he wore a posterior splint on his right leg 
that fit into his shoe.  According to the examiner, the 
appellant was able to stand but did not ambulate, and he 
complained of chronic bilateral heel pain.   

The physical examination of the appellant's feet showed that 
he had full range of motion in all joints of each foot.  
There were no abnormalities noted in his skin, and no lesions 
were present.  No scarring was present.  There was slight 
tenderness with palpation of the calcaneus from the sole of 
the left foot.  The appellant was able to perform all the 
movements, but he did wince and complain of pain whenever his 
left heel was palpated.  In regard to his right foot, the 
appellant had no active movement in his right foot due to his 
cerebrovascular accident with hemiplegia.  He complained of 
pain when his right heel was palpated.  X-rays of the 
appellant's feet were interpreted as showing evidence of 
small bunions, bilaterally.  There was minimal to mild 
osteoarthritis in the first metatarsophalangeal joint, 
bilaterally.  The examiner noted that the appellant 
complained of bilateral foot pain, which appeared to limit 
function ability.  There appeared to be slight limitation of 
movement and decreased range of motion secondary to pain with 
use of left foot.  There was some increased fatigue pain and 
incoordination with movement of the left foot.  There was 
limitation of movement, decreased range of motion, and 
incoordination of the right foot.  The examiner stated that 
he was uncertain if those issues were related to pain in the 
right foot or if they were the result of his right hemiplegia 
and foot drop secondary to his CVA.  The diagnosis was of 
bilateral foot pain with mild osteoarthritis evident per x-
ray at the first metatarsophalangeal joint, bilaterally.  The 
examiner noted that he was uncertain as to the cause of the 
appellant's bilateral heel pain.  According to the examiner, 
there was no evidence of spurs.  It was the examiner's 
opinion that the appellant's right hemiplegia and spasticity 
could be contributing to the pain in the right foot.  

In April 2001, the appellant testified, via a video 
conference, before the undersigned Board member.  At that 
time, the appellant's representative contended that the 
appellant's service-connected residuals of right heel surgery 
and service-connected residuals of left heel surgery were 
more appropriately evaluated under Diagnostic Code 5284 for 
foot injuries.  (T.4).  The appellant testified that he had 
constant bilateral heel pain.  (T.6).  

The statutory duty to assist the appellant in the development 
of evidence pertinent to his claim includes a contemporaneous 
and thorough examination when appropriate.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  Therefore, in light of the 
above, the Board is of the opinion that another VA 
examination, as specified in greater detail below, should be 
performed. 

In the appellant's April 2001 video conference hearing, the 
appellant's representative testified, in essence, that the 
appellant was receiving medical treatment from a Dr. Berg, 
Dr. McGraw, and a Dr. Kotski.  (T.4).  The appellant's 
representative also stated that the appellant had been 
employed at the Post Office and the railroad.  (Id.).  In 
this regard, the Board observes that although the evidence of 
record includes medical records from Dr. McGraw, the evidence 
of record is negative for any records from Dr. Berg or Dr. 
Kotski, and is also negative for any employment records.  
Inasmuch as the VA is on notice of the existence of 
additional records, these records should be obtained prior to 
any further appellate review of this case.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992); see generally 
Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 (1992).  As 
additional action by the RO may be helpful in either 
obtaining such putative records, or documented information 
that the medical records cannot be obtained, the Board 
determines that further development in this regard is 
warranted.

The Board further notes that in the appellant's April 2001 
video conference hearing, the appellant's representative 
testified that the appellant was currently receiving social 
security benefits.  However, upon a review of the record, it 
does not appear that a request for any Social Security 
Administration (SSA) records has been made.  In this regard, 
the Board observes that "as part of the Secretary's 
obligation to review a thorough and complete record, VA is 
required to obtain evidence from the Social Security 
Administration, including any decisions by the administrative 
law judge, and to give that evidence appropriate 
consideration and weight."  Hayes v. Brown, 9 Vet. App. 67, 
74 (1996).

Accordingly, in order to fully and fairly evaluate the 
appellant's claims, this case is REMANDED for the following 
development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should, in accordance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000)(to be codified at 
38 U.S.C. § 5103A (c)), request that the 
appellant identify the names, addresses, 
and approximate dates of treatment for all 
VA and non-VA health care providers who 
have treated him in recent years for his 
bilateral heel disability, and at any time 
including following service for dizzy 
spells, a bilateral leg disability, and/or 
a back disability.  With any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the appellant in response to this request, 
which have not been previously secured, to 
specifically include any medical treatment 
records from Dr. Berg and from Dr. Kotski, 
and any relevant employment records.  The 
RO should also inform the appellant of any 
records it has been unsuccessful in 
obtaining as provided under Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000)(to be codified at 38 U.S.C. § 5103A 
(b)(2)).      

3.  The RO should obtain and associate 
with the claims file copies of any written 
decisions concerning the appellant's claim 
for disability benefits from the SSA, and 
copies of any medical records utilized in 
reaching that decision.

4.  Thereafter, the RO should schedule the 
appellant for a comprehensive VA 
examination by an appropriate specialist 
to determine the nature and severity of 
his service-connected bilateral heel 
disability.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination.  The 
examiner's report should fully set forth 
all current complaints, pertinent clinical 
findings, and diagnoses.  The examiner's 
report should also comment on any 
functional loss caused by weakened 
movement, excess fatigability, 
incoordination, or pain on use, and should 
state whether any pain claimed by the 
appellant is supported by adequate 
pathology and is evidenced by his visible 
behavior.  If bilateral heel pain is 
found, the examiner is specifically 
requested to determine, if possible, 
whether the bilateral heel pain is a 
manifestation of the appellant's service-
connected residuals of right heel surgery 
and service-connected residuals of left 
heel surgery, or secondary to his CVA.  
All opinions, and the supporting 
rationales, should be in writing.  

Thereafter, the examiner is requested to 
determine the nature, severity, and 
etiology of any dizzy spells, bilateral 
leg disability, and back disability.  All 
testing deemed necessary, to include x-
rays, should be performed.  After a 
review of the examination findings and 
the entire evidence of record, it is 
requested that the examiner render an 
opinion regarding whether it is at least 
as likely as not that any current dizzy 
spells, bilateral leg disability, and/or 
back disability, if found, is/are related 
to the appellant's service-connected 
bilateral heel disability.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report.  

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
examination report.  If the report is not 
in complete compliance with the 
instructions provided above, appropriate 
action should be taken.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).     

6.  Thereafter, the RO should 
readjudicate these claims.  If the 
benefits sought on appeal remain denied, 
the appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.


The purpose of this remand is to obtain additional 
development.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified; however, the appellant is 
advised that failure to cooperate by not reporting for any 
scheduled examinations may result in the denial of the claim.  
38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




